Citation Nr: 1436249	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  09-48 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for degenerative changes at L5-S1 to include as secondary to service-connected degenerative disc disease at L3-L4.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1966 to April 1968. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2002 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2011, the Veteran appeared at hearing before the undersigned.  A transcript of the hearing is of record.  

In March 2013 and March 2014, the Board remanded the case for further development.  

FINDING OF FACT

Degenerative changes at L5-S1, including degenerative disc disease and degenerative joint disease, were not affirmatively shown to have been present during service; degenerative joint disease at L5-S1 was not manifested to a compensable degree within one year after the separation from service; degenerative joint disease at L5-S1 is not related to an injury, disease, or event in service; and degenerative changes at L5-S1, including degenerative disc disease and degenerative joint disease, are not caused by or made worse by the service-connected degenerative disc disease at L3-L4.

CONCLUSION OF LAW

The criteria for service connection for degenerative changes at L5-S1, including degenerative disc disease and degenerative joint disease, on a direct or presumptive or secondary basis have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre- and post- adjudication VCAA notice by letters in June 2001 and in July 2009.  The Veteran was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service. 




Additionally, the Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable. 

As for the content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent there was pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim).  

To the extent that the VCAA notice came after the initial adjudication, the procedural defect was cured as after the RO provided content-complying VCAA notice, the claim was readjudicated as evidenced by the most recent supplemental statement of the case in July 2014.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Duty to Assist

VA has made reasonable efforts to identify and obtain relevant records in support of the claim.  38 U.S.C.A. § 5103A.  The RO has obtained service records, VA records, and private medical records.  







The Veteran was afforded a VA examination in August 2013 and a VA opinion was obtained in June 2014.  As the opinions in August 2013 and June 2014 were based on the Veteran's medical history and described the disabilities in sufficient detail so that the Board's decision is a fully informed one, the opinions are adequate to decide the claim.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).   

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles and Theories of Service Connection

A Veteran is entitled to VA disability compensation, referred to as service connection, if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110 (wartime service). 

To establish entitlement to VA disability compensation, service connection, a Veteran must show: (1) a present disability; (2) an in-service incurrence of an injury or disease; and (3) a causal relationship between the present disability and the injury or disease incurred during service, the so called "nexus" requirement.  All three elements must be proved.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  This may be accomplished by affirmatively showing inception during service.  38 C.F.R. § 3.303(a).  




Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

If a Veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, including arthritis, if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

Service connection may be granted on a secondary basis for a disability that is proximately due to or is aggravated by a service-connected disease or injury. 38 C.F.R. § 3.310(a).

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible.  Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Competency is distinguished from the credibility and the weight of admissible evidence, which are also factual determinations.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 



If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b). 

Evidence and Analysis

The Veteran has been granted service connection for degenerative disc disease at L3-L4.  The issue on appeal is specifically for degenerative changes at L5-S1.  

Service Connection on the Basis of the Service Treatment Records Alone

The service treatment records contain no complaint, finding, history, symptom, treatment, or diagnosis of degenerative changes at L5-S1, including degenerative disc disease and degenerative joint disease.  During service, the Veteran was found to have disc degeneration only at L3-L4 and diagnostic testing did not show degenerative joint disease.  

On the basis of the service treatment records alone, degenerative changes at L5-S1, including degenerative disc disease and degenerative joint disease, were not affirmatively shown to have had onset during service and service connection under 38 U.S.C.A. § 1110 as implemented by 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not warranted. 

Direct and Presumptive Service Connection 

The theory of secondary service connection is separately addressed. 

The Veteran as a lay person is competent to identify a simple medical condition, that is, one capable of lay observation, or describe a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  
See Jandreau, at 1377.  The Veteran as a lay person is also competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). 

Therefore the Veteran as a lay person is competent to describe low back symptoms, which are in the realm of his personal experience.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).

While low back symptoms are capable of lay observation, the presence of degenerative disc disease or degenerative joint disease cannot be competently identified or diagnosed by the Veteran as a lay person based on mere personal observation, as such a diagnosis falls outside the realm of common knowledge of a lay person, that is, not capable of lay observation, without specialized education, training, or experience.  38 C.F.R. § 3.3159; Jandreau, at 1377.  

Also neither degenerative disc disease nor degenerative joint disease is a type of condition under case law that has been found to be capable of lay observation.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfeet are capable of lay observation); see McCartt v. West, 12 Vet. App. 164, 167 (1999) (a skin condition is capable of lay observation); see Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus is capable of lay observation); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); see Jandreau, at 1377, n. 4 (a lay witness is capable of diagnosing a dislocated shoulder or a simple medical condition, for example a broken leg, but not, for example, a form of cancer).

Applying the guidance of the current case law, degenerative disc disease or degenerative joint disease is an internal disease process, analogous to diseases such as rheumatic fever, rather than flatfeet, a skin condition, tinnitus, varicose veins, a dislocated shoulder, or a broken leg.  For this reason, neither degenerative disc disease nor degenerative joint disease is a type of condition under case law that has been found to be capable of lay observation.

As neither degenerative disc disease nor degenerative joint disease is capable of lay observation, the degenerative changes are not simple medical conditions that the Veteran as a lay person is competent to identify or diagnose without specialized education, training, or experience.  And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to diagnose degenerative disc disease or degenerative joint disease. See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (the Board may find that lay evidence to diagnose a disability is not competent evidence).

As for degenerative joint disease, degenerative joint disease is a form of arthritis, but degenerative disc disease is not.  For a Veteran who served 90 days or more of continuous, active service, as the Veteran did, a chronic disease, such as arthritis, shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service, if arthritis becomes manifest to a degree of 10 percent within one year from date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Also arthritis or degenerative joint disease is a chronic disease subject to service connection by chronicity and by continuity of symptomatology under 38 C.F.R. § 3.303(b).  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (presumption of service connection for a chronic disease manifested during service and then again at a later date applies only to enumerated chronic diseases under 38 C.F.R. § 3.309(a) and continuity of symptomatology avenue to service connection is available only for enumerated chronic diseases under 38 C.F.R. § 3.309(a) that are "noted during service" under 38 C.F.R. § 3.303(b)); the correct understanding of a condition "noted during service" is one that is indicative of but not dispositive of a chronic disease). 


In July 2011 at his hearing, the Veteran stated that degenerative joint disease did not begin in service.  As the Veteran does not assert and the service treatment records lack the documentation to identify degenerative joint disease at L5-S1 during service, chronicity is not adequately supported by the evidence of record.  

Also as degenerative joint disease at L5-S1 was not "noted during service," that is, signs or symptoms indicative of but not dispositive of degenerative joint disease at L5-S1, the theory of service connection pertaining to continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply.  

The Veteran as a lay person is competent to describe a contemporaneous medical diagnosis or symptoms that later support a diagnosis by a medical professional.  Jandreau, at 1377.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159.

As for service connection based on an initial diagnosis after service, degenerative changes at L5-S1 were first documented in 2009, more than 40 years after separation from service in 1968 and well beyond the one year presumptive period for degenerative joint as a chronic disease under 38 C.F.R. §§ 3.307 and 3.309.  

As for symptoms that later support a diagnosis by a medical professional, the Veteran has not submitted any medical evidence and there is no evidence of record that degenerative changes at L5-S1 are directly attributable to service or otherwise related to an injury, disease, or event in service.  

The only medical evidence of record as to direct service connection consists of the VA examiner's opinion in August 2013.  The VA examiner stated that the current condition related to L5-S1 was below the level of L3-L4 that was determined to be the source of the low back pain during service. 






The opinion of the VA examiner constitutes competent and persuasive medical evidence that the current degenerative changes at L5-S1 are not directly related to the low back symptoms at L3-L4 and there is no favorable competent evidence that the current degenerative changes at L5-S1 are otherwise related to an injury, disease, or event in service.

Secondary Service Connection

The Veteran asserts that degenerative joint disease at L5-S1 was caused by or aggravated by his service-connected degenerative disc disease at L3-L4.  The Veteran as a lay person is also competent to offer an opinion on a simple medical condition.  Davidson, at 1316.  The question is whether the Veteran as layperson is competent to offer an opinion on the nexus between degenerative changes at L5-S1 and the service-connected disability at L3-L4. 

As previously explained degenerative changes at L5-S1, including degenerative joint disease, are not simple medical conditions that can be identified by the Veteran as a lay person based on personal observation, and any inference based on what is not personally observable cannot be competent lay evidence. 

And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on whether degernative changes at L5-S1, including degenerative joint disease, was caused by or aggravated by his service-connected degenerative disc disease at L3-L4.  For this reason, the Veteran's lay opinion is not competent evidence.  Since the Veteran's lay opinion is not competent evidence, the Veteran's opinion is excluded, that is, not admissible as evidence and cannot be considered as competent lay evidence favorable to claim.






Although there is no competent lay evidence on the question of secondary service connection, there is competent medical evidence.  

In August 2013, the VA examiner stated that the current radiculopathy was at the L5-S1 level, which was below the service-connected L3-L4 level.  The VA examiner stated that the current radiculopathy were less likely than not related to the service-connected L3-L4 disability since the left leg symptoms were in the L5 distribution.  The VA examiner also stated that the L5-S1 condition was less likely than not secondary to the service-connected condition at L3-L4.

In June 2014, a VA examiner stated that there was no medical authority or peer reviewed medical literature that supported the assertion that a degenerative disc at L3-L4 can be cause or aggravate the development of a degenerative disc at L5-S1.  The examiner explained that degenerative disease is the result of chronic vertical weight bearing on the lumbar disc mechanism, which is generally documented in imaging beginning at age 40 years and progresses continually after that time.  The VA examiner stated that there was no peer reviewed medical literature supporting the assertion that progressive lumbar degenerative disease can be caused or aggravated by a degenerative disc at a different level and that the current progression of the lumbar degenerative disease was no worse than anticipated based on age alone.

The Board finds that the opinions of the VA examiners persuasive evidence, which opposes, rather than supports, the claim.  And there is no medical evidence favorable to the claim.  









On the basis of the evidence of record, the Board concludes that the preponderance of the evidence is against the claim of service connection for degenerative changes at L5-S1, degenerative disc disease and degenerative joint disease, to include as secondary to service-connected degenerative disc disease at L3-L4 on the applicable theories of service connection, namely, direct, presumptive, and secondary service connection and the benefit-of-the doubt standard of proof does not apply.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310. 


ORDER

Service connection for degenerative changes at L5-S1, degenerative disc disease and degenerative joint disease, to include as secondary to service-connected degenerative disc disease at L3-L4 are denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


